Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 1 August 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 23. Mrs: Louisa C. Adams–St: Petersburg.
My Dear Wife.
Ghent 1. August 1814.

Yesterday was the day of our removal, from the Hotel des Pays-Bas, on the Place d’Armes, to our own House in the Rue des Champs—Among the important consequences of this Revolution, it has produced that of a state of Separation between the primary members of the Mission, and the attachés—Those Gentleman found they could accommodate themselves with lodgings more to their taste, and as the principle of their attachment is independence, they have followed their humour without any interference or dissatisfaction on our part.—We should have been gratified to have had Mr. Hughes with us, but his inclination did not precisely correspond with ours; or rather, after a choice of Apartments, to accommodate five principals, the chambers that were left, were not so inviting, as others that were to be found in the City.—I regret the loss of his Society; for he is lively and good-humoured—smart at a repartee, and a thorough punster, theory and practice.—He has not forgiven us, and I have the most to answer for in the offences for calling him before he thinks it was necessary from Paris, and he has a project of making another excursion, while there is not much to do.—He tells me that his brother in Law, our old friend I. S. Smith is to be married this Summer to Miss Nicholas.
Mr Dallas intended to have gone in the John Adams, and still so intends if another Passport is obtained—Mr Gallatin is very anxious that Mr Todd should also return by the same vessel; but Todd likes Paris, perhaps as much as Mr Hughes, and feels no obligation to yield obedience to the summons of departure from it—Hughes (and it is a good sample of his wit) always calls him Monsieur Toad.)
Mr Hughes has this day a Letter from Mr Beasley mentioning that the departure of the British Commissioners would probably be postponed untill after the great fête, which takes place on this day—If we were but sure they would come then, we should not have much longer to wait—They are making and circulating all sorts of Reports, to account for these delays—Among the rest they pretend that we ourselves had proposed that further time should be taken, that we might receive new Instructions from our Government—This is not true.
I believe I have suggested the true course of their waiting—They have taken measures to strike a great blow in America, and they wish to have the advantage of the panic which they suppose it will excite—Among the rumours of the time, I have heard that they intended not to treat with us, untill the Congress which is to meet at Vienna. That, you know, was to have been on this day, and was afterwards postponed to the first of October—Lord Castlereagh lately promised the English Nation a long, profound, unsuspicious Peace in Europe—which is certainly more than will be realized—The Peace will be neither profound nor unsuspicious, but it may very possibly be long; that is, it may last for several years—As to the talk of a new War in October, I hold it to be perfectly absurd. The Congress at Vienna will prevent a War, if there is now a prospect of one; and the policy of England now and then will be to use all her influence to prevent it.
Tuesday 2. August
We were present yesterday at two solemn processions, and two distributions of prize medals Heard six Orations delivered, and one hymn à la Reconnoissance, sung by the Society of St: Cecilia. had a serenade at our own door, by the same Society, and finally attended a Ball given by the President and Directors of the Society of the Fine Arts.
The first procession was at 10 O’Clock in the morning. It consisted of the five Fraternities, and the Society of St: Cecilia, who preceded by the City guards, marched to the Hotel de Ville, which in ages past was the Imperial Palace of Charles 5.—One Hall of it is appropriated to these exhibitions, has a stage erected at one end of it—Rows of Benches and Galleries for Spectators, and the images of Apollo and the Muses, painted around the Walls—The distribution of prizes, was of Medallions of gold and silver, to the Adjoint or Deputy Mayor, to the chiefs of the five Fraternities and to the Society of St: Cecilia, to which a stand of Colours was added—A sword to the Commander of the City foot-guard, and a Sabre to the Commander of the Horse-Guard. These were all given by the municipal Council of the City, to reward the services of the several persons and Societies thus distinguished, in maintaining the tranquility of the City and securing private property from any depredation at the critical period of the late Revolution, when the French Authorities were dissolved, and the present temporary administration was formed.—The Mayor read a speech, announcing the object of this distribution of prizes, which was then made by the Intendant of the Department and by him—The hymn to Gratitude was sung by an Officer of the Horse-guard, and if you wish to know the estimation in which the worthies of Ghent hold themselves you may find it in the following lines—
Gand, comme Rome, comme Athènes
Compte parmi ses nourrissons
Des Praxitéles, des Mecénes,
Des Horaces, des Cicérons.
In another place the hymn says, “Gand trouva dans le dernier trouble, Dans tout Gantois un Décius—So you see we cannot complain of any lack of Great Men.
To this civic solemnity we were not invited—I attended it merely from curiosity. But the second distribution of prizes was to the pupils of the Academy of Painting and Drawing—to which we had received formal Cards of Invitation—It began at 3 in the afternoon, and was not finished untill 6. Discourses were read by the Intendant, the Mayor, the President of the Academy, a Gentleman of the Law, and one of the Pupils who had obtained a prize—They were gold and silver Medals, given for the best works of Painting, drawing and Architecture now exhibited at the Saloon—We were seated on the Stage next to the Intendant and Mayor, and at their invitation delivered each of us one of the prizes to the Victors—We also each of us accompanied one of them in a Carriage to his home; and presented our Congratulations to his Parents. The streets in the neighborhood of each one of the successful Candidates were ornamented with evergreens and flowers in blossom, and in the Evening were illuminated.—There was much uniformity in the tenour of the several Speeches—Much patriotic exultation at the antient glories of the Flemish School—Complaints that the French had carried off their finest pictures, and loud calls upon the French Government to restore them—Here and there a sally of invective against the Tyrant, mingled with rejoycings at the Peace, and at the deliverance from Conscription; with promises of unbounded loyalty to their future sovereign, whoever he may be—The Intendant spoke of the former Austrian Government, as if he was individually inclined to the restoration of that.—A wish which it is not believed will not be realized—It is said that that English are still determined that this Country shall be annexed to Holland—I know not why, unless as an apology to themselves for keeping the Dutch Colonies.
The Ball in the Evening was not so splendid as that given on the day when the Emperor Alexander passed—It began at 10 O’Clock, and I was there about an hour—This day we are to go and see the exposition of the pictures at the Saloon.
Love to Charles—I am beginning to expect answers to my Letters to you and to him from Amsterdam—In the meantime I am as ever, faithfully yours. A.
